The named plaintiff’s motions dated May 12 and May 24, 1977, to direct entry of a final judgment against the town of Groton in the appeal from the Superior Court in New London County is denied.
The named plaintiff’s “Motion for Application to File an Additional Pleading in Support of Plaintiff’s Motion to Direct Entry of Final Judgment dated May 12,1977” in the appeal from the Superior Court in New London County is denied.
The named plaintiff’s motion dated May 12, 1977, to dismiss the defendant’s cross appeal from the Superior Court in New London County is denied.
The motion dated September 6, 1977, by John H. Johl et al. to dismiss the appeal from the Superior Court in New London County is denied.
The defendant’s motion dated September 7, 1977, to dismiss the appeal from the Superior Court in New London County is denied.
Peter R. Jold, pro se, in support of the motions.
Submitted September 19
decided October 4, 1977
The named plaintiff’s “Motion for Application to File Additional Pleadings in Response to the Motion to Dismiss Filed September 7, 1977, by Goldstein and Peck and in Response to the Motion to Dismiss Filed September 8, 1977, by Defendant Town of Groton” in the appeal from the Superior Court in New London County is denied.
The named plaintiff’s “Motion for an Application to File an Additional Pleading in Support of Plaintiff’s Motion to Dismiss the Cross Appeal of Defendant Town of Groton dated May 12, 1977,” in the appeal from the Superior Court in New London County is denied.
The named plaintiff’s “Motion of Application to File Additional Portions of His Request for a Finding and Draft Finding at Different Offices of the Clerks of the Courts of Connecticut in Further Compliance with the Order of the Supreme Court June 7,1977,” in the appeal from the Superior Court in New London County is denied.